IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JONATHAN MUNDO,                                       No. 70212
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                                                                              FILED
                 COURT OF THE STATE OF NEVADA,                                 JUN 1 6 2016
                IN AND FOR THE COUNTY OF                                            K. LINDEMAN
                 CLARK; AND DIRECTOR, NEVADA
                DEPARTMENT OF CORRECTIONS,                               BY
                                                                          Y
                                                                              ir SAVA
                                                                              CI   DEP

                Respondents.
                JONATHAN WAYNE MUNDO,                                 No. 70320
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; THE HONORABLE SUSAN
                JOHNSON, DISTRICT JUDGE; AND
                DIRECTOR, NEVADA DEPARTMENT
                OF CORRECTIONS,
                Respondents.



                                      ORDER DENYING PETITIONS
                            These are pro se petitions for a writ of mandamus and writ of
                prohibition challenging the validity of a judgment of conviction based upon
                alleged violations of the Interstate Agreement on Detainers. Without
                deciding upon the merits of any claims raised in the documents submitted
                in this matter, we decline to exercise our original jurisdiction. See NRS
                34.160; NRS 34.170; NRS 34.320; NRS 34.330. A challenge to the validity
                of the judgment of conviction must be raised in a postconviction petition



SUPREME COURT
       OF
     NEVADA

            e
0) 194 7A


                                PM4
                                                                                   Icr- Fat?)
                 for a writ of habeas corpus filed in the district court in the first instance. 1
                 NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we
                             ORDER the petitions DENIED.



                                                                                              J.
                                                               Douglas
                                                                 chsut

                                                                                              J.
                                                               Cher
                                                                 (1

                                                                                            , J.
                                                              Gibbons




                cc: Hon. Susan Johnson, District Judge
                     Jonathan Wayne Mundo
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.

SUPREME COURT
      OF
    NEVADA

                                                      2
(0) Mak    e